NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 09-1949


                            CHRISTOPHER A. JOHNSON,

                                             Petitioner

                                            v.

                 ATTORNEY GENERAL OF THE UNITED STATES,

                                                 Respondent


                      On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A090-223-433)
                   Immigration Judge: Honorable Walter A. Durling


                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    April 28, 2010

            Before: AMBRO, CHAGARES and ALDISERT, Circuit Judges

                             (Opinion filed: May 20, 2010)


                                       OPINION


PER CURIAM

      Christopher Johnson, a citizen of Jamaica, was admitted to the United States in

1981, at age 10, as a non-immigrant visitor. He adjusted his status to lawful permanent
resident in 1990. In 1993, Johnson was convicted in the District of Columbia of assault

with intent to kill; he was sentenced to 15 years of imprisonment. An Immigration Judge

(“IJ”) found that Johnson was removable because of that conviction. See Immigration

and Nationality Act (“INA”) § 237(a)(2)(A)(iii) [8 U.S.C. § 1227(a)(2)(A)(iii)].

       Johnson applied for protection under the United Nations Convention Against

Torture (“CAT”). Three witnesses testified on Johnson’s behalf: Dr. Maureen Irons

Morgan, a Senior Medical Officer and psychiatrist at Bellevue Hospital in Kingston,

Jamaica; Dr. Wendell Abel, a psychiatrist with the University Hospital of the West

Indies; and Nancy Anderson, an attorney working for the Independent Jamaican Counsel

for Human Rights. Together, their testimony indicated that Johnson would become

homeless in Jamaica, lack access to medication and mental health care, act out in such a

way as to come to the attention of the police, be placed in a detention center or prison,

and be subjected to physical and sexual abuse by other inmates or guards. The IJ credited

this testimony and granted relief.

       The government appealed to the Board of Immigration Appeals (“BIA”), which

sustained the appeal in March 2009. The BIA held that the IJ failed to properly apply the

holding of Matter of J-J-F-, 23 I. & N. Dec. 912 (A.G. 2006). In that case, the Board

concluded that where a CAT claim is based on a hypothetical chain of events, the

petitioner must establish that each step in the chain is more likely than not to occur. Id. at

917-18 & n.4. The BIA found that Johnson failed to demonstrate that it is more likely

than not that he will act violently and be detained. Even if Johnson could make the

                                              2
requisite showing as to each proposed event, the Board concluded that “what isolated acts

may occur would be a result of the poor conditions in the prisons . . . [and] do not reflect

a specific intent on the part of the government . . . to torture” Johnson. Johnson filed a

timely petition for review.

       We exercise jurisdiction to review the BIA’s final order of removal under INA

§ 242(a) [8 U.S.C. § 1252(a)]. To be eligible for withholding of removal under the CAT,

“[t]he burden of proof is on the applicant . . . to establish that it is more likely than not

that he or she would be tortured if removed to the proposed country of removal.” 8

C.F.R. § 208.16(c)(2); see also Kamara v. Att’y Gen., 420 F.3d 202, 212-13 (3d Cir.

2005). Torture is defined as the intentional infliction of severe pain or suffering “by or at

the instigation of or with the consent or acquiescence of a public official or other person

acting in an official capacity.” 8 C.F.R. § 208.18(a)(1). In considering an application for

relief under the CAT, the IJ must consider “all evidence relevant to the possibility of

future torture.” 8 C.F.R. § 208.16(c)(3). This evidence includes the specifics of the

petitioner’s situation and his “unique physical condition.” Lavira v. Att’y Gen., 478 F.3d

158, 166-72 (3d Cir. 2007), overruled on other grounds by Pierre v. Att’y Gen., 528 F.3d

180 (3d Cir. 2008) (en banc). We review whether an alien has demonstrated a likelihood

of torture under the substantial evidence standard. See Wang v. Ashcroft, 368 F.3d 347,

350 (3d Cir. 2004).

       If the CAT claim relies on a series of suppositions, the petitioner must demonstrate

that each hypothetical event in the chain is more likely than not to occur. See In re J-F-F-

                                                3
, 23 I. & N. Dec. at 917-18 & n.4; see also Savchuck v. Mukasey, 518 F.3d 119, 123-24

(2d Cir. 2008). As we recently clarified, what is likely to happen to the petitioner if

removed is a factual question which the BIA reviews for clear error. See Kaplun v. Att’y

Gen., – F.3d –, 2010 WL 1409019, at *9-10 (3d Cir. Apr. 9, 2010). The legal

consequences of the underlying facts, i.e., does what is likely to happen amount to torture,

is a separate legal question subject to de novo review. See id. at *9. The BIA “must

break down the inquiry into its parts and apply the correct standard of review to the

respective components.” Id.

       In this case, the Board appears to have improperly reversed the IJ’s factual

findings using a de novo standard of review. See Kaplun, – F.3d –, 2010 WL 1409019, at

*10. For instance, the IJ determined that upon removal to Jamaica, Johnson “will quickly

regress and his symptoms will return, including hallucinations, hearing voices, and

engaging in bizarre and violent behavior;” his behavior “will bring him to the attention of

the police, who are not trained to deal with mentally ill individuals;” that, as a result, he

will be arrested and detained. These findings were based on Johnson’s medical records

and his witnesses’ testimony.1 The BIA determined that Johnson was not likely to act


   1
     Dr. Irons Morgan testified that in her experience, “many persons who are deported
and [who] suffer from mental illness . . . becom[e] homeless and . . . sometimes . . some
of them get into trouble with the law.” Administrative Record (“A.R.”), 164. Dr. Abel
stated that “the possibility is very great, extremely great that [mentally ill deportees who]
do not have family support . . . are going to end up on the street.” A.R. 232. With respect
to someone with Johnson’s diagnosis and history of violent behavior who is removed to
Jamaica, Dr. Abel speculated that there is a “very strong possibility, almost 100% certain
                                                                                  (continued...)

                                               4
violently and be detained, but failed to explain why the IJ’s opposite conclusion was

clearly erroneous. See id.

       The IJ also found that Johnson would be subjected to physical and sexual abuse by

fellow inmates and guards.2 In particular, the IJ stated that the “record evidence clearly

points to the fact that Jamaican government officers, in the performance of their official

duties, frequently intentionally inflict severe pain or suffering upon mentally ill detainees

and prisoners, and do so in the knowledge that they will not be held accountable for their

transgressions.” But the Board concluded that, even if imprisoned, any mistreatment of

Johnson would be attributable to poor prison conditions or other detainees. Again,

however, the BIA reached this conclusion without explaining why the IJ’s findings were

clearly erroneous. See Kaplun, – F.3d –, 2010 WL 1409019, at *10.

       Accordingly, the petition for review is granted and the matter is remanded for




   1
    (...continued)
that he’s going to . . . relapse.” A.R. 236. Ms. Anderson stated that the police will
normally lock up a mentally ill person who is behaving strangely. A.R. 184.
   2
     According to Ms. Anderson, “a lot of the mentally ill [inmates who are placed in a
hospital unit at a prison in Kingston] are . . . abused by other prisoners and even
sometimes by the warders.” A.R. 193. Ms. Anderson further testified that assaults
against mentally ill inmates are “quite frequent[].” A.R. 219. In a prison in Spanish
Town, the mentally ill are “fence[d] off” from the other prisoners because there were “so
many incidences of . . . sexual and physical abuse.” A.R. 193-94. Ms. Anderson testified
that mentally ill prisoners are sexually abused and beaten “more frequently than the
regular inmates simply because [the mentally ill prisoners] would be less likely to lodge a
complaint.” A.R. 221; see also A.R. 195.

                                              5
further proceedings consistent with this opinion.3 See Chen v. Bureau of Citz. and

Immig. Servs., 470 F.3d 509, 514-15 (2d Cir. 2006) (vacating and remanding because

BIA committed legal error by applying de novo review to IJ’s factual finding). As in

Kaplun, the Board “is free to revisit the underlying facts (including the likelihood of

future events), but it must do so under the clearly erroneous standard that applies to

facts.” Kaplun, – F.3d –, 2010 WL 1409019, at *11.




   3
     The Government’s request to withdraw its motion to dismiss is granted. See Resp’t’s
Br. 2.

                                             6